HEAD, J.
When the seller of goods lawfully exercises the right of stoppage in transitu, the possession is thereby restored to him, with the right to detain the goods until the price is paid. Upon the exercise of the right, the possession of the carrier becomes the possession of the seller; and the latter may maintain trover against the sheriff, who, with notice of his rights, takes the goods from the custody of the carrier, and converts them, under attachment against the purchaser. — Hutchinson on Carriers, § 420 and cases cited.
Reversed and remanded.'